DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are allowed under this Office action.
	
Allowable Subject Matter
Terminal Disclaimer has been filed and Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-40, were carefully reviewed and a search with regards to independent claims 21, 31, and 39-40, has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 21-40, specifically independent claims 21, 31, and 39-40,  the prior art searched was found to neither anticipate nor suggest a method, comprising: performing, at a device, a first decoding of an encoded image, the first decoding generating a first decoded image and associated direct current (DC) and alternating current (AC) coefficients, the DC and AC coefficients being generated for each encoded block of a plurality of encoded blocks of the encoded image, and the first decoded image being decoded based on the DC coefficients; and performing, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding being based on the DC and AC coefficients, the second decoding being performed when a condition is satisfied and while processing of at least a portion of the first decoded image is in progress.
The most relevant arts searched, Kuno (US 20060164438 A1), modified by Sarett, etc. (US 20170171554 A1), and Zhao, etc. (US 9326000 B2), teach that a method, comprising: performing, at the device, a second decoding of the first decoded image and generating a second decoded image, the second decoding being based on the DC and AC coefficients, the second decoding being performed when a condition is satisfied and while processing of at least a portion of the first decoded image is in progress” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612